Case 2:16-cv-02364-JMV-JAD Document 430 Filed 07/01/20 Page 1 of 2 PageID: 10773




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  RICHARD ARJUN KAUL,

                 Plaintiff,
                                                               Civil Action No. 16-2364
         v.
                                                                       ORDER
  CHRISTOPHER J. CHRISTIE, et al.,

                 Defendants.


 John Michael Vazquez, U.S.D.J.

        This matter comes before the Court by way of Plaintiff Richard Arjun Kaul’s multiple

 motions for summary judgment, D.E. 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418,

 419, 420, 421, 422, 423, 424, 425, 426, 427, 428. The Court reviewed Plaintiff’s submissions and

 determines that Plaintiff did not follow this Court’s practice as to seeking summary judgment, and

 for good cause shown,

        IT IS on this 1st day of July, 2020,

        ORDERED that Plaintiff’s motions for summary judgement, D.E. 407, 408, 409, 410, 411,

 412, 413, 414, 415, 416, 417, 418, 419, 420, 421, 422, 423, 424, 425, 426, 427, 428, are DENIED

 without prejudice; and it is further

        ORDERED that should Plaintiff wish to move for summary judgment, he must comply

 with this Court’s summary judgment procedure, listed under “Judicial Preferences” on the District

 Court’s website. This Court’s summary judgment practice is as follows:

                Parties may not file a motion for summary judgment without leave
                of the Court. A party will only be permitted to file one motion for
                summary judgement absent extraordinary circumstances, such as a
                change in the controlling law. When seeking leave, the moving
Case 2:16-cv-02364-JMV-JAD Document 430 Filed 07/01/20 Page 2 of 2 PageID: 10774



                 party must first submit a letter, no longer than three (3) pages,
                 summarizing the party’s substantive argument. The party must also
                 submit the party’s statement of material facts not in dispute pursuant
                 to Local Civil Rule 56.1. Within two weeks of the moving party’s
                 filing, the party opposing the motion must also submit a letter, no
                 longer than three (3) pages, summarizing the party’s substantive
                 argument in opposition. The party opposing the motion must also
                 submit its responsive statement of material facts and supplemental
                 statement of disputed material facts pursuant to Local Civil Rule
                 56.1. When submitting the initial three (3) page letter, no party has
                 to review the standard for summary judgment. In addition, when
                 submitting the statements of facts pursuant to Local Civil Rule 56.1,
                 the parties shall not attach the underlying, supporting evidence.
                 Upon receipt of the moving party and opposing party’s submissions,
                 the Court will either grant leave to file by way of text order or hold
                 a conference call with the parties. If leave is granted, the parties are
                 bound by their respective statements of facts pursuant to Local Civil
                 Rule 56.1 that were submitted with the request seeking leave to file
                 the motion; and it is further

         ORDERED that the Clerk of the Court shall serve this Order upon Plaintiff by regular and

 certified mail return receipt.



                                                        __________________
                                                                        _ _______________
                                                        __________________________
                                                        Johnn Michael
                                                                Michah el Vazquez, U.S.D.J.




                                                    2
